Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s representative Crystal Komm telephoned on 11/5/2021and stated that the foreign priority and presence of the certified priority document was not acknowledged in the Notice of Allowability mailed 8/5/2021. This corrected Notice of Allowability acknowledges the foreign priority and the presence of the certified copy of EP 14169753 in parent application 15313470.

/JANET L ANDRES/Supervisory Patent Examiner, Art Unit 1648